                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                        DOC #: _________________
                                                                DATE FILED: __2/12/2020__

              -against-
                                                                       20 Cr. 111 (AT)
IVAN GUILLERMO ESPINOSA-GUTIERREZ,
                                                                           ORDER
                          Defendant.
ANALISA TORRES, District Judge:

      It is hereby ORDERED that a change-of-plea hearing is scheduled in this matter for
February 19, 2020, at 1:00 p.m.

       SO ORDERED.

Dated: February 12, 2020
       New York, New York
